DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 3,4,11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 11, it is unclear to the examiner if  “a first outer surface”  of claims 3 and 11, is the same “a first outer surface” of claims 2 and 10 respectively?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2,6-10 and 12 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Natter et al. 9,793,642. Regarding claim 1, Natter discloses a charging gun 20, comprising: a cable 28 having a surface; an outer casing 102 comprising a first case 116 and a second case 118, wherein the first case is detachably assembled with the second case;  and a strain relief structure 158 comprising a first portion 162 and a second portion 164, wherein the first portion is detachably assembled with the second portion, the first portion is disposed on a first inner wall of the first case, and the second portion is disposed on a second inner wall of the second case; wherein when the first case is assembled and connected with the second case, the first portion is assembled and connected with the second portion, the first portion covers on at least a part of the surface of the cable, the second portion covers on at least a part of the surface of the cable, and the strain relief structure is clamped between the cable and the outer casing.  
Regarding claim 2, a first outer surface of the first portion matches the first inner wall of the first case, and a second outer surface of the second portion matches the second inner wall of the second case.  
Regarding claim 6, the outer casing completely covers the strain relief structure.  
Regarding claim 7, the strain relief structure is disposed adjacent to an end of the outer casing.  
Regarding claim 8,  the outer casing further comprises at least one fixing component (see fig 2), the at least one fixing component comprises a first fixing part and a second fixing part , the first fixing part is disposed on the first case, the second fixing part is disposed on the second case, wherein when the first case is assembled and connected with the second case, the first fixing part and the second fixing part are connected with each other, and the first case is fixed to the second case. 
  Regarding claim 9, Natter discloses a  strain relief structure 96,102 a charging gun, wherein the charging gun comprises a cable 28 and an outer casing 102, the outer casing comprises a first case 48 and a second case 50, the first case is detachably assembled with the second case, and the strain relief structure comprises: a first portion 96; a second portion 102 detachably assembled with the first portion; and a plurality of first ring-shaped protrusions (see fig. 3) disposed on the first portion and the second portion; wherein the first portion is assembled and connected with the second portion, the first portion covers on at least a part of a surface of the cable, the second portion covers on at least a part of the surface of the cable, and the plurality of first ring-shaped protrusions are detachably attached on the surface of the cable.
Regarding claim 10, a first outer surface of the first portion matches the first inner wall of the first case, and a second outer surface of the second portion matches the second inner wall of the second case.  
Regarding claim 12,  wherein a first inner surface of the first portion of the strain relief structure has a plurality of first protrusions, a second inner surface of the second portion has a plurality of second protrusions, wherein when the first portion and the second portion are assembled with each other, the plurality of first protrusions are respectively assembled with the corresponding one of the second protrusions, and the plurality of first ring-shaped protrusions are formed thereto.  
Claims 1,2,6-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Defibaugh et al. 2016/0315414 (Defibaugh). Regarding claim 1, Defibaugh discloses a charging gun [0019], comprising: a cable 104 having a surface; an outer casing 102 comprising a first case 116 and a second case 118, wherein the first case is detachably assembled with the second case;  and a strain relief structure 158 comprising a first portion 162 and a second portion 164, wherein the first portion is detachably assembled with the second portion, the first portion is disposed on a first inner wall of the first case, and the second portion is disposed on a second inner wall of the second case; wherein when the first case is assembled and connected with the second case, the first portion is assembled and connected with the second portion, the first portion covers on at least a part of the surface of the cable, the second portion covers on at least a part of the surface of the cable, and the strain relief structure is clamped between the cable and the outer casing.  
Regarding claim 2, a first outer surface of the first portion matches the first inner wall of the first case, and a second outer surface of the second portion matches the second inner wall of the second case.  
Regarding claim 6, the outer casing completely covers the strain relief structure.  
Regarding claim 7, the strain relief structure is disposed adjacent to an end of the outer casing.  
Regarding claim 8,  the outer casing further comprises at least one fixing component 201, the at least one fixing component comprises a first fixing part 166 and a second fixing part 174, the first fixing part is disposed on the first case, the second fixing part is disposed on the second case, wherein when the first case is assembled and connected with the second case, the first fixing part and the second fixing part are connected with each other, and the first case is fixed to the second case. 
Regarding claim 10, a first outer surface of the first portion matches the first inner wall of the first case, and a second outer surface of the second portion matches the second inner wall of the second case.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Defibaugh in view of  Mieczko EP2816672. Defibaugh discloses the invention substantially as claimed except for the strain relief structure having a first inner surface of the first portion of  a plurality of first protrusions, a second inner surface of the second portion has a plurality of second protrusions, when the first portion and the second portion are assembled with each other, the plurality of first protrusions are respectively assembled with the corresponding one of the second protrusions, and a plurality of first ring-shaped protrusions are formed thereto, wherein the plurality of first ring-shaped protrusions are detachably attached with the surface of the cable.  However, Mieczko discloses a strain relief 100 for an electrical connector wherein the strain relief comprising a first portion 104 and a second portion 105 wherein a first inner surface of the first portion of the strain relief structure has a plurality of first protrusions 107, 109 a second inner surface of the second portion has a plurality of second protrusions 107,109 when the first portion and the second portion are assembled with each other, the plurality of first protrusions are respectively assembled with the corresponding one of the second protrusions, and a plurality of first ring-shaped protrusions  are formed thereto, wherein the plurality of first ring-shaped protrusions are detachably attached with the surface of the cable 300. Therefore, it would have been obvious to one of ordinary skill to modify the charging gun of Defibaugh by providing the strain relief structure having a first inner surface of the first portion of  a plurality of first protrusions, a second inner surface of the second portion has a plurality of second protrusions, when the first portion and the second portion are assembled with each other, the plurality of first protrusions are respectively assembled with the corresponding one of the second protrusions, and a plurality of first ring-shaped protrusions are formed thereto, wherein the plurality of first ring-shaped protrusions are detachably attached with the surface of the cable  for improved cable fixing as taught by Mieczko.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mieczko. Mieczko is silent regarding the material of the strain relief. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Mieczko by constructing the strain relief of a waterproof material to keep out moisture, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. 

Allowable Subject Matter
Claims 3,4,11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding  claim 11, patentability resides, at least in part, in  the strain relief structure having the first outer surface of the first portion has a plurality of first recesses, a second outer surface of the second portion of the strain relief structure has a plurality of second recesses, wherein when the first portion is assembled and connected with the second portion, the plurality of first recesses are respectively assembled with the corresponding one of the second recesses, and a plurality of ring-shaped recesses are formed thereto, in combination with the other limitations of the base claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833